Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka (U.S. Patent 5,999,327).

With respect to claim 12, Nagaoka discloses the claimed invention of a telecentric optical apparatus, as noted for example in Figure 29, comprising: a front-stage lens part that includes a first telecentric lens surface (r3; also note column 8, line 34) provided on an object side; a rear-stage lens part (i.e. adjoining the stop in Figure 29) that includes a second telecentric lens surface (r4) provided on an image side, the second telecentric lens surface sharing a focus position with the first telecentric lens surface (especially noting in Figure 29); and an optical path trimming part (i.e. the stop in Figure 29) that is provided, between the first telecentric lens surface and the second telecentric lens surface (i.e. 0.9471 mm; noted in column 43, lines 16-17), in an outside region, which is located on a side further out than a light passing region having a center 

With respect to claim 13, the telecentric optical apparatus according to claim 12, wherein the optical path trimming part (i.e. stop) includes a refractive surface that refracts the optical path to the outside. Please especially note in column 43, lines 29-30; i.e. corrects chromatic aberration.

With respect to claim 14, the telecentric optical apparatus according to claim 13, wherein the refractive surface includes a lens curved surface(r3 and/or r4). Please note for example at column 43, lines 26-27.

With respect to claim 16, the telecentric optical apparatus according to claim 12, wherein an intermediate region (i.e. region at 0.9471 mm; along light passing portion of stop, as noted in Figure 29; also note column 43, lines 16-17) is provided between the front-stage lens part and the rear- stage lens part, and the optical path trimming part refracts the optical path depending on a difference between a refractive index of a 

With respect to claim 17, the telecentric optical apparatus according to claim 16, wherein a light transmissibility of the intermediate region is lower than a light transmissibility of the region that configures the front-stage lens part or the rear-stage lens part. Please note for example, the light rays traveling outside of the aperture stop are prohibited, as noted for example in Figure 29.

With respect to claim 18, the telecentric optical apparatus according to claim 12, further comprising a positioning mechanism that includes a reference hole provided in the respective outside regions of the front-stage lens part and the rear-stage lens part (i.e. unequal smaller and larger outer diameter external surfaces along respective front and rear stage lenses which abut at the stop, as noted for example in Figure 29), wherein positioning of the front-stage lens part and the rear-stage lens part in an optical axis direction and a direction orthogonal to the optical axis direction is achieved by means of the positioning mechanism. Please note for example, the lens system is assembled within an endoscope housing; note column 43, line 20.



Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamihira et al (JP 2006/017818 A).

With respect to claim 12, Kamihira et al disclose the claimed invention as noted for example in Figures 3 and 4, and their accompanying text, such as pages 13-15 (of the English translation of Kamihira et al, filed on 12-8-17 in the parent application SN 15/139,543) a telecentric optical apparatus comprising: a front-stage lens (31) part that includes a first telecentric lens surface provided on an object side; a rear-stage lens (32) part that includes a second telecentric lens surface (Figure 3) provided on an image side, the second telecentric lens (32) surface sharing a focus position with the first telecentric lens surface (Figure 3); and an optical path trimming part (circumference of 23) that is provided, between the first telecentric lens surface and the second telecentric lens surface, in an outside region (near 31c, 32c in Figure 4), which is located on a side further out than a light passing region having a center thereof located at the focus position (Figure 3), and that changes an optical path such that a light beam incident on the outside region is prevented from contributing to image formation (optical path regulating, paragraphs [0041] and [0020]), wherein the optical path trimming part is provided to at least either one of the front-stage lens part or the rear-stage lens part (near 31c, 32c in Figure 4; paragraph [0043]), and wherein a clearance gap is provided between the front-stage lens part and the rear-stage lens part in the light passing region (Figure 3).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (U.S. Patent 5,999,327).

With respect to claim 15, Nagaoka discloses the telecentric optical apparatus according to claim 12 above as noted for example in Figure 29, but does not explicitly disclose wherein the optical path trimming part includes a roughened surface that .



Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamihira.et al (JP 2006-017818 A), in view of Lin et al (U.S. Patent Pub. 2010/0110569 A1).

With respect to claim 13, Kamihira et al disclose the claimed invention as applied to independent claim 12 above, as noted for example in Figures 3 and 4, and their accompanying text, such as pages 13-15 (of the English translation of Kamihira et al, filed on 12-8-17 in the parent application SN 15/139,543), Kamihira et al disclose the claimed invention of a telecentric optical apparatus according to claim 12, Kamihira et al does not explicitly teach wherein the optical path trimming part includes a refractive 

With respect to claim 14, Kamihira et al disclose the claimed invention of a telecentric optical apparatus of claim 12 and claim 13 (explained previously above), Kamihira et al does not explicitly teach wherein the refractive surface includes a lens curved surface. Within the same field of endeavor Lin et al disclose in a telecentric optical apparatus (Figures 1 and 2) wherein the refractive surface includes a lens curved surface (311). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to arrange and position the optical components to satisfy the surface conditions as taught by Lin et al along with the apparatus as taught by Kamihira et al, for the purpose of improving image quality of the lens system (as noted for example in Lin et al, paragraphs [0017]-[0019]).



With respect to claim 16, Kamihira et al disclose the telecentric optical apparatus according to claim 12, Kamihira et al does not explicitly teach wherein an intermediate region is provided between the front-stage lens part and the rear-stage lens part, and the optical path trimming part refracts the optical path depending on a difference between a refractive index of a region that configures the front-stage lens part or the rear-stage lens part and a refractive index of the intermediate region. Within the same field of endeavor Lin et al disclose in a telecentric optical apparatus (as noted in Figures 1 and 2) wherein an intermediate region (i.e. between elements 10 and 30) is provided between the front-stage lens part and the rear-stage lens part, and the optical path trimming part refracts the optical path depending on a difference between a refractive 

With respect to claim 17, Kamihira et al disclose the telecentric optical apparatus according to claim 19, Kamihira et al does not explicitly teach wherein a light transmissibility of the intermediate region is lower than a light transmissibility of the region that configures the front-stage lens part or the rear-stage lens part. Within the same field of endeavor Lin et al disclose in a telecentric optical apparatus (as noted for example in Figures 1 and 2) wherein a light transmissibility of the intermediate region (i.e. for example along stop 20) is lower than a light transmissibility of the region that configures the front-stage lens part or the rear-stage lens part (i.e. see optical component surface arrangements both closer to and further from the optical axis than 20 in Figures 1 and 2). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to arrange and position the stop and other optical components to satisfy the surface conditions as taught by Lin et al along with the apparatus as taught by Kamihira et al for the purpose of improving .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The document to Ono (U.S. Patent Pub. 2017/0074686 A1) is directed to a photoelectric encoder utilizing a telecentric optical unit (4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EVELYN A LESTER/Primary Examiner
Art Unit 2872